DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,484,108. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Application claim omits the claimed features “a transmission circuit configured to receive the corrected in-phase/quadrature signal and to generate therefrom a transmission signal; a measurement receiver circuit configured to receive the transmission signal and to generate therefrom a measured in-phase/quadrature signal”, as recited in the Patent claim. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus, the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 16 is rejected on the same ground, as discussed in claim 15 rejection, of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,484,108 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 17 is rejected on the same ground, as discussed in claim 15 rejection, of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,484,108 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Claim 18 is rejected on the same ground, as discussed in claim 15 rejection, of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,484,108 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claims 19 and 21-22 are rejected on the same ground, as discussed in claim 15 rejection, of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,484,108 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 20 is rejected on the same ground, as discussed in claim 15 rejection, of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,484,108 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 23 is rejected on the same ground, as discussed in claim 15 rejection, of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,484,108 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 24 is rejected on the same ground, as discussed in claim 15 rejection, of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,484,108 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,484,108. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Application claim omits the claimed features “a transmission circuit configured to receive the corrected in-phase/quadrature signal generate therefrom a transmission signal”, as recited in the Patent claim. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus, the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 26 is rejected on the same ground, as discussed in claim 25 rejection, of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,484,108 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 27 is rejected on the same ground, as discussed in claim 25 rejection, of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,484,108 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent 10,116,485 B1.
Regarding claim 1, Liu et al. discloses a transmitter (in column 7 lines 2-7, FIG. 2 (below) discloses a QAM transceiver 200, corresponding to the claimed transmitter), comprising:
a transmitter TX section configured to produce a TX signal (in column 7 lines 7-10, FIG. 2 transceiver 200 includes a transmitter 210, corresponding to the claimed transmitter TX section); a power pre-amplifier (PPA) coupled to receive the TX signal (in column 7 lines 17-23, FIG. 2 transmitter 210 includes a variable gain amplifier (VGA) 226, corresponding to the claimed power pre-amplifier (PPA)), and a power amplifier (PA), configured to produce an amplified TX signal (in column 7 lines 17-23, FIG. 2 transmitter 210 further includes a power amplifier (PA) 228, corresponding to the claimed power amplifier (PA)),

    PNG
    media_image1.png
    685
    951
    media_image1.png
    Greyscale

a coupler, coupled to receive the amplified TX signal and configured to provide the amplified Tx to a measurement receiver circuit and wherein the measurement receiver circuit includes a phase shifter (in column 9 lines 1-15, Liu et al further discloses in some implementations, the loopback path 205 may include a switch 215, corresponding to the claimed coupler, and a phase shifter 225, corresponding to the claimed phase shifter) 
Liu et al., however, does not expressly disclose “the phase shifter further comprises: a first signal path configured to introduce a first phase shift into a measured in-phase/quadrature signal; and a second signal path configured to introduce a second phase shift into the measured in-phase/quadrature signal” as set forth in the application claim.
In column 9 lines 3-10, because Liu et al. discloses the phase shifter 225 may be used during calibration operations to selectively add a phase shift to training signals routed from the transmitter 210 to the receiver 250, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the phase shifter 225 can be modified to implement to have a first signal path configured to introduce a first phase shift into a measured in-phase/quadrature signal and a second signal path configured to introduce a second phase shift into the measured in-phase/quadrature signal. The motivation for the implementation is that Liu et al. discloses the phase shifter 225 may be used during calibration operations to selectively add a phase shift to training signals and the implementation of two paths for the selection does not change the principle operation of Liu teachings.
Regarding claim 10, in addition to claim 1 rejection, Liu et al. further discloses wherein the transmission circuit includes a direct-conversion up converter and the measurement receiver circuit includes a direct-conversion down converter (in column 7 lines 15-25, FIG. 2 transceiver 200 includes up-converters 224A and 224B. In column 7 lines 43-48, FIG. 2 transceiver 200 further includes down-converters 264A and 264B).

Regarding claim 11, in addition to claim 10 rejection, Liu et al. further discloses wherein the direct-conversion up converter and the direct-conversion down converter used the same local oscillator signal (in column 8 lines 51-67, Liu et al. further discloses during a receiver calibration mode, the switches 265A and 223A provide the in-phase receive signal LO(I)RX to respective mixers 264A and 224A, and the switches 265B and 223B provide the quadrature receive LO(Q)RX to respective mixers 264B and 224B. In this manner, the switches 265A-265B in the receiver AFE 260 and the switches 223A-223B in the transmitter AFE 220 may allow the transmitter 210 and receiver 250 to operate at the same frequency during the receiver calibration mode. In view of that, the direct-conversion up converter 224A and 224B and the direct-conversion down converter 264A and 264B used the same local oscillator signal in this embodiment).

Regarding claim 13, in addition to claim 10 rejection, Liu et al. further discloses wherein the measurement receiver circuit further comprising an in-phase path and a quadrature path (in column 7 lines 35-48, FIG. 2 receiver 250 includes I signal path and Q signal path).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent 10,116,485 B1, as applied to claim 10 above, and further in view of Gudem et al. U.S. Patent Application Publication No. US 2011/0300914 A1.

Regarding claim 12, in addition to claim 10 rejection above, Liu et al. does not disclose “wherein a local oscillator signal used by the direct- conversion up converter and the direct-conversion down converter are generated by the same phase locked loop” as set forth in the application claim.
In para. [0042], Gudem et al. FIG. 3 discloses an RX LO signal path extends from RX local oscillator 18 to the quadrature inputs of the down-converting mixer 16 of the receive path. The block 49 labeled PLL and the circle 50 labeled RX VCO together are the local oscillator 18 of FIG. 2. Because Liu et al. and Gudem et al. teach in the same field of endeavor, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the local oscillator in Liu et al. FIG. 2 receiver 250 can be modified to implement the PLL block as taught in Gudem et al. teachings. The motivation for the modification is that using PLL to generate local oscillator signal is well known in the art.

Allowable Subject Matter

Claims 2-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631